UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 25, 2013 CHARTER FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) United States 001-34889 58-2659667 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 1233 O. G. Skinner Drive, West Point, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(706) 645-1391 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 25, 2013, Charter Financial Corporation, a federal corporation and the holding company for CharterBank, issued an Earnings Release announcing its financial results for the first quarter ended December 31, 2012.The text of the press release is included as Exhibit 99.1 to this report. The information included in the press release text is considered to be "furnished" under the Securities Exchange Act of 1934. Item 9.01 Financial Statements and Exhibits (d) Exhibits. 99.1 Press release dated January 25, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHARTER FINANCIAL CORPORATION (Registrant) Date: January 28, 2013 By: /s/ Curtis R. Kollar Curtis R. Kollar Senior Vice President and Chief Financial Officer
